Citation Nr: 0217107	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-02 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected pes planus, right foot, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1942 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2000, a statement of the case was issued in January 2001, 
and a substantive appeal was received in March 2001.  
Although the veteran initially requested a Board hearing, he 
withdraw that request in a communication received in 
November 2001.

The Board notes that certain medical findings related to 
arthritis of the right great toe are noted in certain 
referenced medical records.  However, service connection for 
osteoarthritis of the right great toe has already been 
established, and impairment due to that disability is not 
for consideration.  

The Board further notes that certain medical records 
reference peripheral neuropathy of the right foot, and the 
veteran's representative specifically referred to 
symptomatology due to such disorder in a May 2002 pleading.  
Service connection for peripheral neuropathy of the right 
foot has not been established, and impairment due to this 
disorder is therefore also not for consideration in 
connection with the current appeal.  However, this matter is 
hereby referred to the RO for clarification as to whether 
the representative's statement was intended to advance a 
claim of service connection for peripheral neuropathy of the 
right foot.  


FINDING OF FACT

The veteran's service-connected pes planus, right foot, is 
manifested by complaints of pain, but without clinical 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected pes 
planus, right foot, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
§ 4.7, 4.71a and Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2002 supplemental statement of 
the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service 
medical records, VA medical records, VA examination reports 
in August 1999 and January 2002, and private medical records 
from Dr. Randall Wolcott, M.D., Dr. Harry Hall, M.D., Dr. 
Ralph G. Menard, M.D., and J. Thomas Hutton, M.D.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected pes planus, right foot, 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected pes planus, right foot, has 
been rated by the RO under the provisions of Diagnostic Code 
5276.  Under this regulatory provision, a rating of 10 
percent is warranted where the flatfoot is moderate; weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  A 20 percent rating is 
warranted where the flatfoot is severe; objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, unilateral.  

Turning to the record, service medical records indicate that 
the veteran sustained injuries to his left leg, which 
resulted in a below-the-knee amputation.  He currently wears 
prosthesis for his left lower extremity.  As for his 
service-connected pes planus, right foot, private medical 
records from Dr. Hall, Dr. Wolcott, and Dr. Menard from 
February 1994 to June 1999 indicate that the veteran was 
treated for tarsal tunnel syndrome, right foot.  In an April 
1997 medical record, the veteran complained of pain 
underneath the metatarsal heads of the right foot.  He was 
prescribed a metatarsal arch support.  He also received 
intermittent injections around the tarsal tunnel.  In 
January 1998, the veteran received a tarsal tunnel release 
of the right ankle.  His post-surgery diagnosis was tarsal 
tunnel syndrome, right ankle.  

A check up in January 1999 showed that the veteran indicated 
that he was doing well, but still had some numbness in the 
tip of his toes.  A June 1999 medical record indicated that 
the veteran complained of right foot pain, located primarily 
over the right great toe.  Examination of the foot showed no 
redness or swelling.  X-rays taken in June 1999 showed that 
there is arthritis at the MTP joint of the right great toe.  
The diagnosis was that the veteran was probably suffering 
from a neuropathy.  A June 1999 nerve conduction 
study/electromyography (NCS/EMG) demonstrated a mixed axonal 
demyelinating peripheral neuropathy in the right lower 
extremity.

A VA examination report in August 1999 showed that the 
veteran's complaints revolved around pain and aching 
sensation in his right foot.  Examination of the right side 
indicated that there was a 14-cm elliptical scar on the 
median portion of the right ankle with a total loss of arch 
support of the right foot.  Range of motion of the right 
foot was totally within normal limits of 10 percent 
dorsiflexion and 45 plantar flexion.  There was no evidence 
of sensory or motor loss or discoloration.  The diagnosis 
was pes planus, moderate, right foot. 

In a private medical report dated in September 1999, Dr. 
Hutton noted that the veteran complained of pain and 
numbness involving his right foot.  He also said that there 
was a pins and needles sensation.  The veteran reported that 
the pain was particularly bad distally both on the dorsal 
and plantar surface of his foot.   Neurological examination 
of the lower extremities demonstrated that strength appeared 
to be equal.  He had atrophy of the intrinsic muscles of his 
foot.  The veteran appeared to have dysesthetic type pain of 
the feet and was hyperalgesic.  The veteran appeared to have 
a gait consistent with left lower extremity prosthesis.  The 
diagnosis was mixed sensory and motor peripheral neuropathy.  
A follow-up report from Dr. Hutton in December 1999 
indicated that further testing demonstrated that the veteran 
had idiopathic peripheral neuropathy.  

In VA medical records from January 2000 to June 2001, the 
veteran received treatment for elongated nails one through 
five.  In a June 2001 clinical note, the veteran nails one 
through five were mildly to moderately elongated.  Right 
hallux nail plate was somewhat incurvated and the veteran 
related that it had been bothering him to some degree.  
Nails with slight increase in thickness and discoloration 
were present.  The diagnosis was nail plate thickening 
deformity on the right.

A VA examination report in January 2002 indicated that the 
veteran complained of balancing problems due to the pain and 
numbness in his right foot.  Examination revealed that the 
veteran was walking with a walker, but this showed no 
difficulty with balance.  The right foot revealed minimal 
pes planus.  It was warm, pulses were normal, and there were 
no physical abnormal changes on the right foot.  The 
diagnosis was peripheral neuropathy, idiopathic as described 
by Dr. Hutton.  
 
The veteran's essential argument is that his service-
connected pes planus, right foot, is manifested by pain, 
numbness, and incoordination, which limits his daily 
activities.  However, after reviewing the record, the Board 
concludes that the preponderance of the evidence is against 
a finding that the pes planus is more than moderate in 
degree.  There is no objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, or indication of swelling on use.  There was 
also no clinical evidence of characteristic callosities.  
Furthermore, the most recent VA examination report reflects 
that the veteran's pes planus was minimal.  While the Board 
acknowledges that the veteran experiences symptoms of pain, 
this is already contemplated in the current 10 percent 
rating under Code 5276.  As such, the criteria for a 20 
percent rating under Code 5276 have not been met.  

The record shows various symptoms associated with the right 
lower extremity.  However, as noted in the introduction, the 
Board's focus in the present case is only on the impairment 
related to the service-connected pes planus of the right 
foot.  After reviewing the evidence pertinent to this 
particular disability in light of the regulatory rating 
criteria, the Board must conclude that a rating in excess of 
10 percent is not warranted at this time.  Significantly, 
the January 2001 VA examiner described the veteran's pes 
planus as minimal and the August 1999 VA examiner described 
the veteran's pes planus as moderate. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

